UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:June 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Aurora Opportunities Fund, LLC Schedule of Investments As of June 30, 2011 (Unaudited) (in U.S. dollars) Strategy Investments Cost Fair Value Event Driven - 6.45% Cevian Capital II LP $ $ Roundkeep Global Fund LP Long/Short Credit - 15.50% Alden Global Distressed Opportunities Fund LP Columbus Hill Partners LP Redwood Domestic Fund LP Thoroughbred Fund LP Long/Short Equities - 40.78% AKO Partners LP Broadway Gate Onshore Fund LP Cobalt Partners LP Indus Asia Pacific Fund LP Indus Pacific Opportunities Fund LP Lansdowne Global Financials Fund LP Miura Global Partners II LP Passport II LP Point Lobos Partners LP Scout Capital Partners II LP SR Global Fund LP Macro - 12.37% Astenbeck Commodities Fund II LP Brevan Howard Multi-Strategy Fund LP Discovery Global Opportunity Partners LP Multi-Strategy Opportunistic - 22.04% Azentus Global Opportunities LP Eton Park Fund LP Luxor Capital Partners LP Orange Capital Domestic I LP York European Opportunities Fund LP York Select LP Total Investments (Cost - $37,575,000*)- 97.14% Other Assets Less Liabilities - 2.86% Members' Capital - 100.00% $ Percentages shown are stated as a percentage of Members' Capital as of June 30, 2011.All investments in Investment Funds are non-incoming producing. * The cost and unrealized appreciation (depreciation) of investments in Investment Funds as of June 30, 2011, were as follows: Aggregate cost $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ Investments in Investment Funds by Strategy (as a percentage of total investments in Investment Funds) Long/Short Equities 41.99% Multi-Strategy Opportunistic 22.69 Long/Short Credit 15.95 Macro 12.73 Event Driven 6.64 100.00% 1. Organization ASGI Aurora Opportunities Fund, LLC (the “Fund”), a Delaware limited liability company, has been registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) since January 3, 2011.The Fund is a closed-end management investment company.Alternative Strategies Group, Inc. (the “Adviser”), a North Carolina corporation, is the investment advisor to the Fund. The Fund’s investment objective is to generate consistent long-term capital appreciation with diversification of risk through the use of a “multi-manager, multi-strategy” global investment strategy.The Fund seeks to accomplish this objective by allocating its capital primarily among a select group of collective investment vehicles (“Investment Funds”) managed by experienced investment managers (“Investment Managers”) that implement a number of different alternative investment strategies and invest in a variety of worldwide markets. 2. Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ●
